ON MOTION

ORDER

Upon consideration of J.G.B. Enterprises’ motion to voluntarily dismiss its appeal *963from the judgment of the United States Court of Federal Claims in case no. 01-680, or in the alternative for an extension of time to file its brief,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted. Each side shall bear its own costs in 2005-5064.
(2) The alternative motion for an extension of time is denied as moot.
(3) The United States’ brief in 2005-5065 is due within 60 days of the date of filing of this order.